Title: To Benjamin Franklin from Ann Ourry, with a Note from ——— Fagan, 16 May 1783
From: Ourry, Ann,Fagan, ——
To: Franklin, Benjamin


          
            
              Kinsale May 16th—1783—
            
            Your Excellency After a Seperation of More than Twelve Years, And
              immersed as You have been in business of the highest Importance, deciding the Fate of
              Great and Mighty Kingdoms, Will doubtless find it difficult to recall to Your
              remembrance the Daughter of Your late sincere & Worthy friend Lewis Ourry: But
              even tho’ You shou’d not, I well know the philanthropy of Your Nature, Studies No less
              the Felicity of Individuals, than the Happiness of Nations. If this shou’d be so
              fortunate as to reach Your Hands, it Will be accompanied by a Certificate, which will
              Make You Acquainted With My Dear Mothers, & My Situation And my Motive for
              troubling You with this. I am certain
              You need no other inducements than the long Friendship that subsisted between Your
              Excellence, & My Dear & ever Honor’d
              Father, & the impulse of Your own Humane disposition, to Serve his Injured, &
              Unfortunate Family. & there are very Many, & some of the first Consequence in
              Paris, (to Whome Were our Case known) Wou’d be Happy to second the Grateful Wishes of
              the poor prisoners. Mrs. Ourry tenders You her Most respectful Compliments. & I
              must beg Your Acceptance of those, of, Sir, Your Excellencies Most Obedient And very
              Humble Servant
            
              Ann Ourry
            
          
          
            [In Fagan’s hand:] M. Fagan who had
              been named Commissary General for the French Prisoners on the breaking out of the war
              takes the Liberty of Informing your Excellency that he has had this poor womans
              memorial backed by his Excellency the Count Adhemar and that he has certifyed the
              husband’s humanity and her distress. Lond June the 6th. 1783
          
         
          Addressed: To / His Excellency Benmn.
            Franklin / Paris
          Notation: Aury 16 May 1783
        